DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0176648 to Van Den Berg et al., hereinafter referred to simply as “Van Den Berg”. 
With respect to claim 1, Van Den Berg teaches a measurement system for measuring a coefficient of friction on a conveyor belt (see numeral 2 in Fig. 1 and [0075] second sentence), slidable in a direction of movement (F1, see Fig. 1 below)), the measurement system comprising:
An element floatingly placed on said conveyor belt (see numeral 8 in Fig. 1 and para. [0076] in toto), having a bottom surface, (see reproduction of Fig. 1 below), 

    PNG
    media_image1.png
    723
    1196
    media_image1.png
    Greyscale

at least one rounded element having a contact surface that rests on said conveyor belt, protruding below the bottom surface (see numeral 11 in Fig. 1 and paras. [0076-0077]), the shape of said at least one rounded element (see rounded element 11) being such that, regardless of the relative orientation with respect to the conveyor belt, at least one rounded element (11) extends along a direction of extension that is not parallel to the direction of movement of the conveyor belt;
an abutment element (see numeral 9 in Fig. 1 and [0076], first sentence) arranged to keep fixed relative to the direction of movement of the conveyor belt (2); and
a load cell (see numeral 10 in Fig. 1 and [0076] first sentence), operatively associated with the abutment elements and the disk, arranged to measure a thrust force exerted on the load cell due to the relative sliding of the conveyor belt.
Van Den Berg does not teach a pair of load cells, only a single load cell.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).  Duplicating the cell load cell of Van den Berg does not attribute any novel or unexpected results to the arrangement as claimed.
Van Den Berg does not teach a metallic disk but does discuss equivalents or other embodiments are also contemplated that would press the contact portion with a predetermined force, see [0076] last sentence.  A metallic disk would imbue the contact portion with a predetermined force.  Choosing a shape or material is a design function within the skill level of one having ordinary skill in the art at the time of filing.

	With respect to claim 3, Van Den Berg teaches an electronic processing unit (see numeral 7 in Fig. 1 and Abstract) arranged to receive, process and store a signal (see [0005] and “measuring device being operatively connectable to said control means for supplying said signal) generated by each load cell to determine a coefficient of friction on the conveyor belt.

With respect to claim 4, Van Den Berg teaches at least one rounded element is an annular rounded element arranged concentrically with respect to the metal disk (see round figure 10 in Fig. 1).

	With respect to claims 9-11,  Van Den Berg does not teach the materials claimed in these claims but those materials were well known at the time and no novel or unexpected results are attributed to them.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 2, 5-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose the method of measuring the coefficient of friction on a conveyor utilizing the structure in claim.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651